DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-5, 9-13, 17, 21, 25-26, 28-29, 39-40 and 49 in the reply filed on 04/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 56-69 are withdrawn from further examination as being drawn to a non-elected group. 
	The requirement for restriction is deemed proper and thus made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13, 17, 21, 25-26, 28-29, 39-40, 46, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/135332 to Can et al. (hereinafter Can) submitted in the IDS filed on 06/27/2019 in view of U.S. Patent Application Publication No. 2013/0168155 to Fang et al. (hereinafter Fang).

With respect to claim 1, Can teaches a superhard polycrystalline construction wherein the superhard may be diamond, comprising a thermally stable polycrystalline diamond region (i.e. claimed first region) having an exposed working surface or top surface, wherein the thermally stable polycrystalline structure is attached to a substrate (i.e. claimed second region) via an intermediate region (claimed third region) (Can, Figures such as Figures 3 and 4, abstract, page 4, last paragraph of page 6 through first paragraph of page 7, last paragraph in page 7, third paragraph of page 9, past two paragraphs of page 11, page 14, last paragraph of page 15, pages 17-19). Can, additionally, teaches that the thermally stable polycrystalline structure has a peripheral side edge (Can, Figures, for example, Figures 3 and 4). As taught and shown by Can, the intermediate layer (i.e. third region) extends across a surface of the substrate (i.e. 
With respect to the third region comprising a first phase comprising “a plurality of non-intergrown diamond grains”, it is to be noted that Can, in the process of making their superhard polycrystalline construction, discloses that the preformed layers are made by the mixture of particles (i.e. forming green bodies) and placed adjacent to each other and then pressed before being treated under high pressure and high temperature condition (Can, page 20); it is inevitable and reasonable to envision that as a result of pressing the pre-formed layers, some diamond grains would be pushed into the pre-formed of the intermediate region, and thus, after the formation of the construction, it would be expected to have a plurality of non-intergrown diamond grains or a plurality of diamond grains not being in a diamond-to-diamond bonding present in the intermediate layer. Due to the fact that there is reasonable expectation that some diamond grains would be moved into the pre-formed region of the intermediate region as a result of pressing, then it is not expected for such concentration of diamond grains in the pre-
However, and assuming arguendo, reference is made to Fang, drawn to inserts comprising a substrate, a working layer of polycrystalline diamond and a transition layer between the substrate and the working layer of polycrystalline diamond (Fang, abstract, Figures). Fang discloses that the transition layer comprises composites of diamond grains, a metal binder, and metal carbide or carbonitride particles, such as carbide of tungsten and more (Fang, [0039]-[0040]). Fang, moreover, teaches that the purpose of the transition layer is that its presence would allow to control the hardness of the 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Can with the teachings of Fang in order to have a first phase in the intermediate layer comprising of a plurality of non-intergrown diamond grains, i.e. non-interbonded diamond grains, as well as a matrix material, in the intermediate layer of Can motivated by the fact that the presence of not only metal carbide or carbonitride but also diamond grains in a transition or intermediate layer (i.e. third region) has been known in the art as that shown and taught by Fang, but also motivated by the fact that their presence is due to the fact that the 

 With respect to claims 2 and 3, Can teaches that a plurality of different materials may be present in the intermediate layer and among them, Can refers to tungsten carbide which is taken to render the claimed second phase obvious (Can, page 17).

With respect to claim 4, the combination of Can in view of Fang is taken to render the claim obvious; this is because according to Can, the intermediate region, in some examples, may comprise cermet, and/or any one or more of PcBN, a metal superalloy, a silicon nitride, titanium carbide, aluminum oxide, and more, and in other embodiments, it may comprise a refractory metal and more. According to Fang, the transition layer, which is taken to correspond to intermediate layer in Can, comprises diamond grains, metal carbide or carbonitirde, and binder. As shown and rendered obvious above, in the rejection of claim 1, it is rendered obvious for the intermediate/transition layer to comprises a composite material comprising of a first phase comprising a plurality of non-intergrown diamond grains and a matrix material.

It should be noted even if considering the presence of some metal carbide within the diamond grains, i.e. first phase, the fact that diamond has a greater hardness than that of tungsten carbide is an evidenced of the fact that tungsten carbide alone cannot have a hardness greater than the hardness of a combination of diamond grains and 

With respect to claim 5, the combination of Can in view of Fang is taken to render this claim obvious; this is because the transition layer disclosed by Fang is taken to correspond to the intermediate layer disclosed by Can, and is taken to read on the claimed third region. Additionally, Fang specifically discloses that the transition/intermediate layer has the purpose to coordinate the hardness between the polycrystalline diamond layer and substrate so to improve the workability of the drill bit (Fang, [0039]-[0046]), and Fang, also, teaches that the hardness of the transition/intermediate layer is controlled by modifying the size and concentration of diamond grains and metal carbide or carbonitride grains or combination of such carbide or carbonitrides, as well as their type and the material of the binder and its concentration (Fang, [0040]-[0041]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the teachings of the combination of references on the concentrations of the diamond grains, metal carbide or carbontirdie as well as the binder with the aim of improving the hardness of the transition/intermediate layer in order to improve the working polycrystalline diamond layer and the survivability of the insert during drilling as those taught by Fang. Thus, obtaining an optimum or workable range for the concentration of the diamond grains and the second phase, whether being tungsten carbide, or any of the other materials disclosed by Can, so that such concentration In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claims 9-12, Can teaches that the intermediate layer comprises a composite material (Can, pages 14 and 17) comprising one or more material such as aluminum oxide, aluminum nitride, one or more refractory materials such as titanium, tungsten, vanadium, chromium, etc., one or more oxide, nitride, carbide, carbonitride and/or oxycarbide of any one of more of tantalum, tungsten, titanium, chromium, etc. and more (Can, last paragraph of page 17). Can, also, teaches other examples of materials falling within what is considered as “matrix” material in the present Application under examination. Additionally, Can is open to the use of metal content, in small amounts, in the intermediate layer. 
Moreover, Fang discloses the presence of diamond grains, metal carbide or carbonitride, as well as binder in the transition (i.e. intermediate or claimed third region) layer. 

With respect to claim 13, the combination of Can in view of Fang is taken to render this claim obvious; this is because the transition layer disclosed by Fang is taken to correspond to the intermediate layer disclosed by Can, and is taken to read on the claimed third region. Additionally, Fang specifically discloses that the transition/intermediate layer has the purpose to coordinate the hardness between the polycrystalline diamond layer and substrate so to improve the workability of the drill bit (Fang, [0039]-[0046]), and Fang, also, teaches that the hardness of the transition/intermediate layer is controlled by modifying the size and concentration of diamond grains and metal carbide or carbonitride grains, as well as their types and the material of the binder and its concentration (Fang, [0040]-[0041]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the teachings of the combination of references on the factors listed above, including the concentrations of the metal carbide or carbontiride as well as the binder and their concentrations with the aim of improving the hardness of the transition/intermediate layer in order to improve the working polycrystalline diamond layer and the survivability of the insert during drilling as those taught by Fang. Thus, obtaining an optimum or workable range for the concentration of the matrix of the first phase, whether being a metal catalyst or a carbide or carbonitride or a combination thereof, or any of the other materials disclosed by Can, so that such concentration would be within or having overlapping with the claimed range of about 5-80 vol% would be obvious and well within the scope of a skilled artisan motivated by the fact that the concentrations of the components within a transition/intermediate layer are one factor that helps to control and modify the hardness of such a layer which in part affects the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 17, the combination of Can in view of Fang is taken to render this claim obvious; this is because the transition layer disclosed by Fang is taken to correspond to the intermediate layer disclosed by Can, and is taken to read on the claimed third region. Additionally, Fang specifically discloses that the transition/intermediate layer has the purpose to coordinate the hardness between the polycrystalline diamond layer and substrate so to improve the workability of the drill bit (Fang, [0039]-[0046]), and Fang, also, teaches that the hardness of the transition/intermediate layer is controlled by modifying the size and concentration of diamond grains and metal carbide or carbonitride grains or combination of such carbide or carbonitrides, as well as their type and the material of the binder and its concentration (Fang, [0040]-[0041]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the teachings of the combination of references on the concentrations of the diamond grains, metal carbide or carbontiride as well as the binder with the aim of improving the hardness of the transition/intermediate layer in order to improve the working polycrystalline diamond layer and the survivability of the insert during drilling as those taught by Fang. Thus, obtaining an optimum or workable range for the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 21, Can does not expressly and/or literally disclose that the hardness of the polycrystalline diamond region is greater than the hardness of the intermediate region, and wherein the hardness of the intermediate region is greater than the hardness of the substrate. 
Fang, drawn to an insert for drill bits wherein the insert comprises a polycrystalline diamond layer/region at the working surface, an inner transition layer, and a substrate wherein the transition layer is between the polycrystalline diamond layer and the substrate (Fang, abstract, Figures). Fang teaches that the inner transition layer has a hardness that is at least 500 HV greater than the hardness of the substrate, and that the polycrystalline diamond layer has a hardness greater than or equal to 4000 HV, and the transition layer has a hardness that is less than the hardness of the polycrystalline working layer by less than 1500 HV (Fang, [0015]-[0016], [0050]).  Fang, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Can in order to have a hardness for the intermediate layer which would be greater than the hardness of the substrate but less than the hardness of the polycrystalline diamond layer as that taught by Fang motivated by the fact that according to the teachings of Fang, by modifying and controlling the hardness of the transition layer of Fang which corresponds to the intermediate layer of Can, it would be possible to obtain a polycrystalline diamond insert which would provide significant support to the working layer and improve the survivability of the insert during drilling as that taught by Fang (see Fang, [0045]), and 

With respect to claim 25, with respect to the third region comprising a body of “substantially non-intergrown diamond composite material”, it is to be noted that Can, in the process of making their superhard polycrystalline construction, discloses that the preformed layers are made by the mixture of particles (i.e. forming green bodies) and placed adjacent to each other and then pressed before being treated under high pressure and high temperature condition (Can, page 20); it is inevitable and reasonable to envision that as a result of pressing the pre-formed layers, some diamond grains would be pushed into the intermediate region, and thus, after the formation of the construction, it would be expected to have a plurality of non-intergrown diamond grains or a plurality of diamond grains not being in a diamond-to-diamond bonding present in the intermediate layer. Due to the fact that there is reasonable expectation that some diamond grains would be moved into the pre-formed region of the intermediate region as a result of pressing, then it is not expected for such concentration of diamond grains in the pre-formed region of the intermediate region to form diamond-to-diamond bonding or to be transformed into an inter-grown diamond due to the fact that the concentration of metal catalyst in the intermediate region is very low as that taught by Can (Can, first paragraph of page 17). Additional motivation to expect non-intergrown diamond grains in the intermediate region, from the diamond grains that are pushed into the pre-formed 

With respect to claim 26, Can teaches that the layer of superhard material comprises diamond grains which are formed into polycrystalline diamond, i.e. inatergrown diamond grains (Can, abstract, pages 6-11, page 14). 

With respect to claim 28, Can teaches that the intermediate layer is more acid resistance than the polycrystalline diamond material layer having a binder-catalyst phase such as cobalt, and/or cemented carbide material is interposed between the substrate and the layer of superhard material (Can, pages 13 and 14). The fact that Can discloses that the intermediate layer is more acid resistance is taken to render the fact obvious that the components forming the intermediate layer, such as the claimed composite material which corresponds to the disclosed cerment and/or refractory materials such as aluminum oxide, and materials such as tungsten carbide and any non-intergrown diamond grains as expected to be present in the intermediate layer as 

With respect to claim 29, considering the fact that Can discloses that the intermediate layer is more acid resistance than the polycrystalline diamond material layer having a binder-catalyst phase such as cobalt, and/or cemented carbide material is interposed between the substrate and the layer of superhard material (Can, page 14), it is expected of the intermediate layer to be more acid resistance to any acid such as boiling HCl acid considering the fact that the general disclosure on “acid” in Can is taken to read on any and all acids, especially those known to be used as an acid in acid leaching. 

With respect to claim 39, Can teaches that the layer of the superhard material is thermally stable, i.e. the metal catalyst has been, at least, substantially leached out (Can, abstract, page 4; page 7, lines 6-9; second paragraph in page 17).

With respect to claim 40, considering the fact that Can teaches that the interstices in the polycrystalline diamond region may be “substantially empty” is taken to render an amount of “at most” 3 wt% of catalyst being present in the polycrystalline diamond region or claimed first region obvious. 

With respect to claim 46, Can teaches that the superhard construction material has a longitudinal axis, the thickness of the intermediate region (i.e. claimed third prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 49, Can teaches that the superhard construction material has a longitudinal axis, the thickness of the intermediate region (i.e. claimed third region) along a plane parallel to the longitudinal axis being between around 1mm to around 6.5 mm (Can, first paragraph in page 18); despite the fact that this disclosure is drawn to the thickness of the intermediate layer or claimed third region, it is taken to render the claimed “the construction has a longitudinal axis, the thickness of the first region along a plane parallel to the longitudinal axis being between around 0.3mm to around 6.5 mm” obvious because 1) according to the Figures of Can, especially Figures 3, 4, and 11, there are, at least, some embodiments in which the polycrystalline region/layer is roughly of the same thickness as that of the intermediate layer, and 2) it would be inevitable and well within the scope of a skilled artisan to have obtained the optimum thickness for the polycrystalline diamond region based on the end use application and the thickness required of the polycrystalline diamond layer for the particular drilling or cutting operation, and motivated by the fact that according to MPEP 2144 “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PEGAH PARVINI/Primary Examiner, Art Unit 1731